In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00221-CV
     ___________________________

   RONNIE RAY GREEN, Appellant

                     V.

  TENNILLE DAWN GREEN, Appellee



  On Appeal from the 271st District Court
           Wise County, Texas
      Trial Court No. CV20-08-601


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Ronnie Ray Green attempts to appeal from the trial court’s February 25,

2022 final divorce decree. Because Green timely moved for a new trial, his notice of

appeal was due May 26, 2022. See Tex. R. App. P. 26.1(a)(1). But Green did not file his

notice of appeal until June 9, 2022, making it untimely. See id.

      On June 10, 2022, we notified the parties by letter of our concern that we lack

jurisdiction over this appeal because the notice of appeal was untimely filed. See Tex.

R. App. P. 26.1. We warned that we could dismiss this appeal for want of jurisdiction

unless Green or any party wanting to continue the appeal filed a response by June 21,

2022, showing a reasonable explanation for the late filing of the notice of appeal. See

Tex. R. App. P. 10.5(b), 26.3(b), 42.3(a), 43.2(f). We have received no response.

      The time for filing a notice of appeal is jurisdictional in this court, and without

a timely filed notice of appeal or a timely filed extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d

676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A motion

for extension of time is necessarily implied when, as here, an appellant acting in good

faith files a notice of appeal beyond the time allowed by Rule 26.1 but within the 15-

day period in which the appellant would be entitled to move to extend the filing

deadline under Rule 26.3. See Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see

also Tex. R. App. P. 26.1, 26.3. But even when an extension motion is implied, the



                                            2
appellant still must reasonably explain the need for an extension. See Jones, 976 S.W.2d

at 677; Verburgt, 959 S.W.2d at 617.

      Because Green’s notice of appeal was untimely and because Green did not

provide a reasonable explanation for needing an extension, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); see Veritek LLC v. TBI Constr.

Servs. LLC, No. 02-20-00287-CV, 2021 WL 62129, at *1 (Tex. App.—Fort Worth Jan.

7, 2021, no pet.) (mem. op.).




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Delivered: July 28, 2022




                                            3